DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 12-14 directed to the product of a shell-ligand-exchanged zeolitic imidazolate framework composition in the response to the Requirement for Restriction/Election dated 01/04/2022, and all product claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 15-16 that include all the limitations of the allowable product clams(s) have been considered for rejoinder. The claims 15-16 are considered allowable. 

Reasons for Allowance 
Applicants amended claim 12 to recite “(i) IMa comprises 2-methyl-imidazolate, and (ii) IMb comprises 2-methyl-4,5,6,7-tetrahydrobenzimidazolate”, as a result, the amendment overcomes the Zhang et al. reference, since Zhang et al. do not disclose the use of both 2-methyl-imidazolate and 2-methyl-4,5,6,7-tetrahydrobenzimidazolate in modifying the ZIF-8 composition.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 12-14 and the invention recited in claims 15-16. 
A shell-ligand-exchanged zeolitic imidazolate framework composition comprising:
1-IMa-IMb-M2, and no more than 5 wt.% of IMb, based on a total weight of said shell-ligand-exchanged zeolitic imidazolate framework composition, 
wherein said:
(i)	IMa comprises 2-methyl-imidazolate,
(ii)	IMb comprises 2-methyl-4,5,6,7-tetrahydrobenzimidazolate, and
(iii)	M1 and/or M2 comprises Zn, is considered novel.
A shell-ligand-exchanged zeolitic imidazolate framework composition comprising:
a zeolitic imidazolate framework composition comprising ZIF-7 and having outermost layer of ligands of tetrahedral arrangement which comprises a general structure of M1-IMa-IMb-M2, and no more than 5 wt.% of IMb, based on a total weight of said shell-ligand-exchanged zeolitic imidazolate framework composition, 
wherein said:
(i)	IMa comprises benzimidazolate,
(ii)	IMb comprises one or more of 2-methyl-imidazolate, 2-methylbenzimidazolate, or 2-methyl-4,5,6,7-tetrahydrobenzimidazolate, and
(iii)	M1 and/or M2 comprises Zn, is considered novel.
A shell-ligand-exchanged zeolitic imidazolate framework composition comprising:
a zeolitic imidazolate framework composition comprising EMM-36 and having outermost layer of ligands of tetrahedral arrangement which comprises a general structure of M1-IMa-IMb-M2, and no more than 5 wt.% of IMb, based on a total weight of said shell-ligand-exchanged zeolitic imidazolate framework composition, 

IMa is a mixture of 4,5,6,7-tetrahydrobenzimidazolate and benzimidazolate, 
IMb comprises one or more of 2-methyl-imidazolate, 2-methylbenzimidazolate, or 2-methyl-4,5,6,7-tetrahydrobenzimidazolate, and
M1 and M2 are both Zn, is considered novel.
A closest prior art to Zhang et al. (Improving hydrostability of ZIF-8 membranes via surface ligand exchange, 2017, Journal of membrane science, Vol. 532, pp. 1-8) disclose a shell-ligand-exchanged zeolitic imidazolate framework composition. Zhang et al. disclose (page 2, col. 2, 2.1. Synthesis and modification of ZIF-8 powders and membranes) a zeolitic imidazolate framework composition comprising ZIF-8 and having outermost layer of ligands of tetrahedral arrangement which comprises a general structure of M1-IMa-IMb-M2 and no more than 5 wt.% of IMb, based on the total weight of said shell-ligand-exchanged zeolitic imidazolate framework composition, wherein said IMa is 2-methyl-imidazolate, IMb is 2-methyl-imidazolate, and M1 and M2 both are Zn. 
A pertinent prior art to Jeong et al. (US 2018/0001275 A1) a method produces a metal-organic framework on a surface of another metal-organic framework. One embodiment comprises contacting the first metal-organic framework with a ligand and solvent solution; wherein the first metal-organic framework comprises a first ligand and a first metal; wherein the ligand and solvent solution comprises a second ligand that is different from the first ligand in the first metal-organic framework; and allowing the second ligand from the ligand and solvent solution to exchange with the first ligand present in the first metal-organic framework for a period of time suitable to produce the second metal-organic framework on the surface of the first Jeong discloses a ZIF-8 membrane that is exchanged for 2-methylimidazolate.  
The cited prior arts, alone or in combination, do not teach or suggest a shell-ligand-exchanged zeolitic imidazolate framework composition recited in claim 12, or claim 13, or claim 14 of claimed invention. 
A process for separating a hydrocarbon stream, the process comprising the steps of: providing a hydrocarbon stream comprising a first hydrocarbon mixture and a second hydrocarbon mixture; and providing a stream comprising a source of a shell-ligand-exchanged zeolitic imidazolate framework composition corresponding to any one of claims 12 to 14 of claimed invention, as recited in claims 15 and 16 of claimed invention, is considered novel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772